Citation Nr: 1226334	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-32 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for a kidney disorder, to include chronic renal insufficiency, claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in relevant part, denied the issues on appeal.  

In April 2011, the Veteran had a hearing before the undersigned.  A transcript of that proceeding has been associated with the claims file.

The record reflects that after the statement of the case (SOC) was issued in September 2009 additional evidence was associated with the claims file.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because during his April 2011 Board hearing the Veteran explicitly waived initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

In this case, the Veteran was afforded a VA examination for his hypertension and kidney claims in November 2007.  The Board finds the associated examination report inadequate as to both issues on appeal.  

As to the Veteran's hypertension claim, the examiner concluded that his current hypertension was not due to diabetes mellitus or worsened by it.  The rationale for the stated opinion was that the hypertension "predates the diabetes by many years."  In that regard, any disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  In this case, while the November 2007 examiner's rationale addressed whether the Veteran's diabetes mellitus caused his hypertension, the expressed rationale in no way explains the conclusion that the diabetes mellitus did not aggravate the Veteran's hypertension.

As to the Veteran's kidney claim, the examiner indicated that the diagnosed chronic renal insufficiency was not due to diabetes but likely was worsened by it.  The examiner stated, however, that the degree of aggravation could not be estimated without speculation.  The examiner noted the Veteran's urea nitrogen and creatinine levels, as well as the Veteran's failure to appear for a neurological examination, but did not explain the significance of any of the foregoing to the conclusion expressed.  In that regard, the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The Veteran filed his claim in May 2007.  The revised version of section 3.310 requires that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  See 38 C.F.R. § 3.310.  Moreover, the Court has held that it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Based on the foregoing, the Board concludes that an additional VA examination(s) is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for appropriate VA examination(s) for hypertension and chronic renal insufficiency.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

After reviewing the file, obtaining a complete history from the Veteran, conducting a physical examination, and any other testing deemed necessary, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's hypertension and chronic renal insufficiency (or other diagnosed kidney disorder) has been either (1) caused by or (2) aggravated by a service-connected disability, particularly the Veteran's service-connected diabetes mellitus, type II.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.


If the examiner determines that either/ both of the claimed disability/disabilities is/are aggravated by a service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

2.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of benefits requested for each of the claims is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


